

APARTMENT INVESTMENT AND MANAGEMENT COMPANY
2015 STOCK AWARD AND INCENTIVE PLAN
(As amended and restated effective as of January 31, 2017)


Apartment Investment and Management Company, a Maryland corporation, has adopted
the Apartment Investment and Management Company 2015 Stock Award and Incentive
Plan (the “Plan”) for the benefit of eligible employees, consultants, advisors
and directors of the Company, the Partnership, the Company Subsidiaries and the
Partnership Subsidiaries (each as defined below).
ARTICLE 1
Purpose of Plan; Definitions
1.1    Purpose. The purpose of the Plan is to reinforce the long-term commitment
to the Company’s success of those officers (including officers who are directors
of the Company), employees, independent directors, consultants and advisors of
the Company, the Partnership, the Company Subsidiaries and the Partnership
Subsidiaries who are or will be responsible for such success; to facilitate the
ownership of the Company’s stock by such individuals, thereby reinforcing the
identity of their interests with those of the Company’s stockholders; and to
assist the Company, the Partnership, the Company Subsidiaries and the
Partnership Subsidiaries in attracting and retaining officers and employees,
directors and consultants and advisors with experience and ability.
1.2    Definitions. For purposes of the Plan, the following terms shall be
defined as set forth below:
(a)    “Administrator” means the Board, or if the Board does not administer the
Plan, the Committee in accordance with Article 2.
(b)    “Applicable Accounting Standards” shall mean Generally Accepted
Accounting Principles in the United States, International Financial Reporting
Standards or such other accounting principles or standards as may apply to the
Company’s financial statements under United States federal securities laws from
time to time.
(c)    “Award” means any of the following granted under the Plan: Stock Options,
Stock Appreciation Rights, Restricted Stock, Deferred Stock, Performance Shares,
Other Incentive Awards, Cash-Based Awards or LTIP Unit, and any combination of
the foregoing.
(d)    “Board” means the Board of Directors of the Company.
(e)    “Cash-Based Award” means an Award granted pursuant to Article 8.
(f)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.
(g)    “Committee” means the Compensation and Human Resources Committee of the
Board. If at any time the Board shall not administer the Plan, then the
functions of the Board specified in the Plan shall be exercised by the
Committee.
(h)    “Company” means Apartment Investment and Management Company, a Maryland
corporation (or any successor corporation).


1

--------------------------------------------------------------------------------




(i)    “Company Employee” means any officer or employee (as defined in
accordance with Section 3401(c) of the Code) of the Company, or of any
corporation that is then a Company Subsidiary.
(j)    “Company Subsidiaries” means any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain then owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain. Except with respect to Incentive
Stock Options, “Company Subsidiary” shall also mean any partnership in which the
Company and/or any Company Subsidiary owns more than fifty percent (50%) of the
capital or profits interests; provided, however, that “Company Subsidiary” shall
not include the Partnership or any Partnership Subsidiary.
(k)    “Deferred Stock” means an award made pursuant to Article 7 below of the
right to receive Stock at the end of a specified deferral period.
(l)    “Effective Date” shall mean the date provided pursuant to Article 12.
(m)    “Eligible Persons” means any person eligible to participate in the Plan
pursuant to Section 4.1 including Independent Directors.
(n)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
(o)    “Fair Market Value” means, as of any given date, with respect to any
awards granted hereunder (i) if the shares of Stock are admitted to trading on a
national securities exchange, fair market value of the shares of Stock on any
date shall be the closing sale price reported for the shares of Stock on such
exchange on such date or, if no sale was reported on such date, on the last date
preceding such date on which a sale was reported, (ii) if the shares of Stock
are admitted to quotation on the National Association of Securities Dealers
Automated Quotation (“Nasdaq”) System or other comparable quotation system and
have been designated as a National Market System (“NMS”) security, fair market
value of the shares of Stock on any date shall be the closing sale price
reported for the shares of Stock on such system on such date or, if no sale was
reported on such date, on the last date preceding such date on which a sale was
reported, or (iii) if the shares of Stock are admitted to quotation on the
Nasdaq System but have not been designated as an NMS security, fair market value
of the shares of Stock on any date shall be the average of the highest bid and
lowest asked prices of the shares of Stock on such system on such date or, if no
bid and ask prices were reported on such date, on the last date preceding such
date on which both bid and ask prices were reported.
(p)    “Incentive Stock Option” means any Stock Option intended to be designated
as an “incentive stock option” within the meaning of Section 422 of the Code.
(q)    “Independent Director” means a member of the Board who is not a Company
Employee or a Partnership Employee.
(r)    “LTIP Unit” means an “LTIP Unit” of the Partnership (as defined in the
Partnership Agreement) that is granted under Section 7.1 hereof and is intended
to constitute a “profits interest” within the meaning of the Code.
(s)    “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option, including any Stock Option that provides (as of the time
such option is granted) that it will not be treated as an Incentive Stock
Option.
(t)    “Other Incentive Award” shall mean an Award denominated in, linked to or
derived from shares of Stock or value metrics related to shares of Stock,
granted pursuant to Section 7.5 hereof.


2

--------------------------------------------------------------------------------




(u)    “Participant” means any Eligible Person, or any consultant or advisor to
the Company, any Company Subsidiary, the Partnership or any Partnership
Subsidiary selected by the Administrator, pursuant to the Administrator’s
authority in Article 2 below, to receive grants of Stock Options, Stock
Appreciation Rights, Restricted Stock awards, Deferred Stock awards, Performance
Shares or any combination of the foregoing.
(v)    “Partnership” means AIMCO Properties, L.P., a Delaware limited
partnership.
(w)    “Partnership Agreement” means the Fourth Amended and Restated Agreement
of Limited Partnership of AIMCO Properties, L.P. (as amended from time to time).
(x)    “Partnership Employee” means any officer or employee (as defined in
accordance with Section 3401(c) of the Code) of the Partnership, or any entity
that is then a Partnership Subsidiary.
(y)    “Partnership Subsidiary” means any partnership or limited liability
company in any unbroken chain of partnerships or limited liability companies
beginning with the Partnership if each of the partnerships or limited liability
companies other than the last partnership or limited liability company in the
unbroken chain then owns more than fifty percent (50%) of the capital or profits
interests in one of the other partnerships or limited liability companies.
“Partnership Subsidiary” shall also mean any corporation in which the
Partnership and/or any Partnership Subsidiary owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of
stock.
(z)    “Performance-Based Compensation” shall mean any compensation that is
intended to qualify as “performance-based compensation” as described in Section
162(m)(4)(C) of the Code.
(aa)    “Performance Criteria” shall mean the criteria (and adjustments) that
the Administrator selects for an Award for purposes of establishing the
Performance Goal or Performance Goals for a Performance Period, determined as
follows:
The Performance Criteria that shall be used to establish Performance Goals are
limited to the following: (i) net earnings (either before or after one or more
of the following: (A) interest, (B) taxes, (C) depreciation, (D) amortization
and (E) non-cash equity-based compensation expense); (ii) gross or net sales or
revenue; (iii) net income (either before or after taxes); (iv) adjusted net
income; (v) operating earnings or profit; (vi) cash flow (including, but not
limited to, operating cash flow and free cash flow); (vii) return on assets;
(viii) return on capital; (ix) return on shareholders’ equity; (x) total
shareholder return; (xi) return on sales; (xii) gross or net profit or operating
margin; (xiii) costs; (xiv) funds from operations; (xv) expenses; (xvi) working
capital; (xvii) earnings per share; (xviii) adjusted earnings per share; (xix)
price per share; (xx) regulatory body approval for commercialization of a
product; (xxi) implementation or completion of critical projects; (xxii) market
share; (xxiii) economic value; (xxiv) debt levels or reduction; (xxv) customer
retention; (xxvi) sales-related goals; (xxvii) comparisons with other stock
market indices; (xxviii) operating efficiency; (xxix) customer satisfaction
and/or growth; (xxx) team member satisfaction; (xxxi) research and development
achievements; (xxxii) financing and other capital raising transactions; (xxxiii)
recruiting and maintaining personnel; (xxxiv) year-end cash, (xxxv) inventory,
(xxxvi) inventory turns, (xxxvii) net inventory turns, (xxxviii) balance sheet
measures, (xxxix) portfolio quality. (xl) adjusted funds from operations, (xli)
customer traffic, (xlii) accounts payable to inventory ratio, (xliii) team
member retention; (xlv) capital expenditures; (xlvi) average occupancy; (xlvii)
year-end occupancy; (xlviii) property operating expense savings; or (xlix)
leasing goals, any of which may be measured either in absolute terms for the
Company or any operating unit of the Company or as compared to any incremental
increase or decrease or as compared to results of a peer group or to market
performance indicators or indices.
The Administrator may, in its sole discretion, provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such adjustments may include, but are not limited


3

--------------------------------------------------------------------------------




to, one or more of the following: (i) items related to a change in accounting
principle; (ii) items relating to financing activities; (iii) expenses for
restructuring or productivity initiatives; (iv) other non-operating items; (v)
items related to acquisitions; (vi) items attributable to the business
operations of any entity acquired by the Company during the Performance Period;
(vii) items related to the disposal or sale of a business or segment of a
business; (viii) items related to discontinued operations that do not qualify as
a segment of a business under Applicable Accounting Standards; (ix) items
attributable to any stock dividend, stock split, combination or exchange of
stock occurring during the Performance Period; (x) any other items of
significant income or expense which are determined to be appropriate
adjustments; (xi) items relating to unusual or extraordinary corporate
transactions, events or developments, (xii) items related to amortization of
acquired intangible assets; (xiii) items that are outside the scope of the
Company’s core, on-going business activities; (xiv) items related to acquired
in-process research and development; (xv) items relating to changes in tax laws;
(xvi) items relating to major licensing or partnership arrangements; (xvii)
items relating to asset impairment charges; (xviii) items relating to gains or
losses for litigation, arbitration and contractual settlements; or (xix) items
relating to any other unusual or nonrecurring events or changes in applicable
laws, accounting principles or business conditions. For all Awards intended to
qualify as Performance-Based Compensation, such determinations shall be made
within the time prescribed by, and otherwise in compliance with, Section 162(m)
of the Code.
To the extent permitted under Section 162(m) of the Code (including, without
limitation, compliance with any requirements for shareholder approval), the
Committee may designate additional Performance Criteria on which Performance
Goals may be based, and may adjust, modify, or amend Performance Criteria.
(bb)    “Performance Goals” shall mean, with respect to a Performance Period,
one or more goals established in writing by the Committee for the Performance
Period based upon one or more Performance Criteria. Depending on the Performance
Criteria used to establish such Performance Goals, the Performance Goals may be
expressed in terms of overall Company performance or the performance of an
affiliate, a subsidiary, a division or business unit, or one or more
individuals. In addition, such performance goals may be based upon the
attainment of specified levels of performance under one or more of the measures
described above relative to the performance of other corporations. The
achievement of each Performance Goal shall be determined in accordance with
Applicable Accounting Standards, to the extent applicable.
(cc)    “Performance Period” shall mean one or more periods of time, which may
be of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to, and the payment of, a
Performance Award.
(dd)    “Performance Share” means an award of shares of Stock pursuant to
Article 7 that is subject to restrictions based upon the attainment of specified
performance objectives.
(ee)    “Predecessor Plan” means the Company’s 2007 Stock Award and Incentive
Plan.
(ff)    “Restricted Stock” means an award granted pursuant to Article 7 of
shares of Stock subject to certain restrictions.
(gg)    “Stock” means the Class A Common Stock of the Company, par value $.01
per share, and any equity security of the Company issued or authorized to be
issued in the future, but excluding any warrants, options or other rights to
purchase Class A Common Stock. Debt securities of the Company convertible into
Class A Common Stock shall be deemed equity securities of the Company.
(hh)    “Stock Appreciation Right” means the right pursuant to an award granted
under Article 6 to receive an amount equal to the difference between (A) the
Fair Market Value, as of the date such Stock Appreciation Right


4

--------------------------------------------------------------------------------




or portion thereof is surrendered, of the shares of Stock covered by such right
or such portion thereof, and (B) the aggregate exercise price of such right or
such portion thereof.
(ii)    “Stock Option” means any option to purchase shares of Stock granted
pursuant to Article 5.
(jj)    “Stock Ownership Limit” means the restrictions on ownership and transfer
of Stock provided in Section 3.4 of the Company’s Charter.
ARTICLE 2

Administration
2.1    Administrator. The Plan shall be administered by the Board or by a
Committee which shall be appointed by the Board and which shall serve at the
pleasure of the Board. To the extent necessary and desirable, the Committee
shall be composed entirely of individuals who meet the qualifications referred
to in Section 162(m) of the Code, Rule 16b-3 under the Exchange Act and the
applicable stock exchanges.
2.2    Duties and Powers of Administrator. The Administrator shall have the
power and authority to grant to Eligible Persons, pursuant to the terms of the
Plan: Stock Options, Stock Appreciation Rights, Restricted Stock, Deferred
Stock, Performance Shares, Other Incentive Awards, LTIP Units, Cash-Based Awards
and any combination of the foregoing. In particular, the Administrator shall
have the authority to determine the terms and conditions, not inconsistent with
the terms of the Plan, of any award granted hereunder and in its discretion, to
adopt, alter and repeal such administrative rules, guidelines and practices
governing the Plan as it shall from time to time deem advisable; to interpret
the terms and provisions of the Plan and any award issued under the Plan (and
any agreements relating thereto); and to otherwise supervise the administration
of the Plan.
2.3    Delegation of Authority. The Administrator may in his sole and absolute
discretion delegate to the Chief Financial Officer of the Company or the
Secretary of the Company, or both, any or all of the administrative duties and
authority of the Administrator under this Plan, other than the authority to
(a) make grants under this Plan to employees who are “officers” of the Company
within the meaning of Rule 16(a)-1(b) of the Exchange Act or whose total
compensation is required to be reported to the Company’s stockholders under the
Exchange Act, (b) determine the price, timing or amount of such grants or
(c) determine any other matter required by Rule 16b-3 or Section 162(m) of the
Code to be determined in the sole and absolute discretion of the Administrator.
ARTICLE 3

Stock Subject to Plan
3.1    Number and Source of Shares. The total number of shares of Stock reserved
and available for issuance under the Plan shall be 1.5 million (1,500,000)
shares. Such shares of Stock may consist, in whole or in part, of treasury
shares, authorized and unissued shares or shares of Stock reacquired by the
Company. All grants of awards outstanding under the Predecessor Plan continue in
full force and effect in accordance with their terms, and no provision of this
Plan shall be deemed to affect or otherwise modify the rights or obligations of
the holders of those awards with respect to their acquisition of shares of Stock
thereunder. If any shares of Stock subject to an award granted hereunder or
under the Predecessor Plan are forfeited, cancelled, exchanged or surrendered or
if an award granted hereunder or under the Predecessor Plan terminates or
expires without a distribution of shares of Stock to the Participant, to the
extent of any such forfeiture, cancellation, exchange, surrender, termination or
expiration, such shares shall again be available for awards under the Plan, up
to, in the case of awards that were granted under the Predecessor Plan, a
maximum of 2,400,000 shares of Stock. If shares of Stock are surrendered or
withheld as payment of either the exercise price of an award granted hereunder
or under the Predecessor Plan and/or withholding taxes in respect of such an
award, such shares of Stock shall not be returned to the Plan and shall not be


5

--------------------------------------------------------------------------------




available for future awards under the Plan. Upon the exercise of any award
granted in tandem with any other award, such related award shall be cancelled to
the extent of the number of shares of Stock as to which the award is exercised
and, notwithstanding the foregoing, such number of shares of Stock shall no
longer be available for awards under the Plan. Upon the exercise of a Stock
Appreciation Right, the number of shares of Stock reserved and available for
issuance under the Plan shall be reduced by the full number of shares of Stock
with respect to which such award is being exercised. Each LTIP Unit issued
pursuant to an Award shall be treated as a share of Stock for purposes of
calculating the aggregate number of shares of Stock available for issuance under
the Plan as set forth in this Section 3.1 and for purposes of calculating the
award limits set forth in Section 3.3 hereof.
3.2    Limit on Incentive Stock Option Grants. In no event will more than
1.5 Million (1,500,000) shares of Stock be available for issuance pursuant to
the exercise of Incentive Stock Options, subject to adjustment as provided in
this Article 3.
3.3    Limitation on Individual Grants. Notwithstanding any provision in the
Plan to the contrary, to the extent required to comply with Section 162(m):
(a)    the aggregate number of shares of Stock subject to Stock Options and
Stock Appreciation Rights awarded to any one Participant during any calendar
year may not exceed 1,000,000 shares of Stock;
(b)    the aggregate number of shares of Stock subject to Awards other than
Stock Options and Stock Appreciation Rights (excluding Awards referenced in
Section 3.3(c) below) awarded to any one Participant during any calendar year
may not exceed 1,000,000 shares of Stock, respectively; and
(c)    the aggregate amount of compensation to be paid to any one Participant in
respect to all Awards that are intended to constitute Performance-Based
Compensation denominated in cash in any calendar year is $14,000,000.
3.4    Adjustment of Awards. In the event of any merger, reorganization,
consolidation, recapitalization, stock dividend or other change in corporate
structure affecting the Stock, a substitution or adjustment shall be made in
(a) the kind and aggregate number of shares reserved for issuance under the
Plan, (b) the kind, number and option price of shares subject to outstanding
Stock Options granted under the Plan, (c) the kind, number and purchase price of
shares issuable pursuant to awards of Restricted Stock, Deferred Stock and
Performance Shares and (d) the kind and number of LTIP Units pursuant to awards
of LTIP Units to maintain the same estimated fair value of the award before and
after the equity restructuring. The form of such adjustment and estimate of fair
value shall be determined by the Administrator, in its sole discretion. Such
other substitutions or adjustments shall be made respecting awards hereunder as
may be determined by the Administrator, in its sole discretion. An adjusted
option price shall also be used to determine the amount payable by the Company
in connection with Stock Appreciation Rights awarded under the Plan. In
connection with any event described in this paragraph, the Administrator may
provide, in its discretion, for the cancellation of any outstanding awards and
payment in cash or other property in exchange therefor.
ARTICLE 4

Eligibility
4.1    General Provisions. Subject to Section 3.1 and the Stock Ownership Limit,
officers (including officers who are directors of the Company), employees and
Independent Directors of, and consultants and advisors to the Company, any
Company Subsidiary, the Partnership and any Partnership Subsidiary who are
responsible for or contribute to the management, growth and/or profitability of
the business of the Company, any Company Subsidiary and any Partnership
Subsidiary, shall be eligible to be granted awards under the Plan. The
Participants under the Plan shall be selected from time to time by the
Administrator, in its sole discretion, from among the Eligible Persons,
consultants and advisors to the Company recommended


6

--------------------------------------------------------------------------------




by the senior management of the Company, and the Administrator shall determine,
in its sole discretion, the number of shares covered by each award.
ARTICLE 5

Stock Options
5.1    Option Awards. Stock Options may be granted alone or in addition to other
awards granted under the Plan. Any Stock Option granted under the Plan shall be
in such form as the Administrator may from time to time approve, and the
provisions of Stock Option awards need not be the same with respect to each
optionee. Recipients of Stock Options shall enter into an award agreement with
the Company, in such form as the Administrator shall determine, which agreement
shall set forth, among other things, the exercise price of the option, the term
of the option and provisions regarding exercisability of the option granted
thereunder.
5.2    Types of Options. The Stock Options granted under the Plan may be of two
types: (a) Incentive Stock Options and (b) Non-Qualified Stock Options. The
Administrator shall have the authority to grant (x) Incentive Stock Options,
Non-Qualified Stock Options, or both types of Stock Options (in each case with
or without Stock Appreciation Rights) to Company Employees and (y) Non-Qualified
Stock Options (with or without Stock Appreciation Rights) to Partnership
Employees, and persons who are Independent Directors, consultants or advisors to
the Company, any Company Subsidiary, the Partnership or any Partnership
Subsidiary. To the extent that any Stock Option does not qualify as an Incentive
Stock Option, it shall constitute a separate Non-Qualified Stock Option. More
than one Stock Option may be granted to the same optionee and be outstanding
concurrently hereunder.
5.3    Terms and Conditions of Options. Stock Options granted under the Plan
shall contain such terms and conditions, not inconsistent with the terms of the
Plan, as the Administrator shall deem desirable:
(a)    Option Price. The option price per share of Stock purchasable under a
Stock Option shall be determined by the Administrator in its sole discretion at
the time of grant, but shall not be less than one hundred percent (100%) of the
Fair Market Value of the Stock on such date. If a Company Employee owns or is
deemed to own (by reason of the attribution rules applicable under
Section 424(d) of the Code) more than ten percent (10%) of the combined voting
power of all classes of stock of the Company or any Company Subsidiary or any
Partnership Subsidiary that is a corporation and an Incentive Stock Option is
granted to such employee, the option price of such Incentive Stock Option (to
the extent required by the Code at the time of grant) shall be no less than one
hundred and ten percent (110%) of the Fair Market Value of the Stock on the date
such Incentive Stock Option is granted.
(b)    Option Term. The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten (10) years
after the date such Stock Option is granted; provided that if a Company Employee
owns or is deemed to own (by reason of the attribution rules of Section 424(d)
of the Code) more than ten percent (10%) of the combined voting power of all
classes of stock of the Company, any Company Subsidiary, the Partnership or any
Partnership Subsidiary that is a corporation and an Incentive Stock Option is
granted to such employee, the term of such Incentive Stock Option (to the extent
required by the Code at the time of grant) shall be no more than five (5) years
from the date of grant.
(c)    Exercisability. Stock Options shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the
Administrator at or after grant.
5.4    Termination of Employment or Service. If an optionee’s employment with or
service as a director of or consultant or advisor to the Company, any Company
Subsidiary, the Partnership or any Partnership Subsidiary terminates


7

--------------------------------------------------------------------------------




by reason of death, disability or for any other reason, the Stock Option may
thereafter be exercised to the extent provided in the applicable award
agreement, or as otherwise determined by the Administrator.
5.5    Loans. To the extent permitted by applicable law, the Company may make
loans available to Stock Option holders in connection with the exercise of
outstanding options granted under the Plan, as the Administrator, in its
discretion, may determine. Such loans shall (a) be evidenced by promissory notes
entered into by the Stock Option holders in favor of the Company, (b) be subject
to the terms and conditions set forth in this Section 5.5 and such other terms
and conditions, not inconsistent with the Plan, as the Administrator shall
determine; provided that each loan shall comply with all applicable laws,
regulations and rules of the Board of Governors of the Federal Reserve System
and any other governmental agency having jurisdiction; and provided further,
that no loan may be made to an executive officer or director of the Company or
that would otherwise be in violation of any law.
5.6    Annual Limit on Incentive Stock Options. To the extent that the aggregate
Fair Market Value (determined as of the date the Incentive Stock Option is
granted) of shares of Stock with respect to which Incentive Stock Options
granted to an Optionee under this Plan and all other option plans of the Company
or its Company Subsidiaries become exercisable for the first time by the
Optionee during any calendar year exceeds $100,000, such Stock Options shall be
treated as Non-Qualified Stock Options.
5.7    Nontransferability of Stock Options. Pursuant to Section 11.6 of the
Plan, no Stock Option shall be transferable by the optionee, and all Stock
Options shall be exercisable, during the optionee’s lifetime, only by the
optionee, provided that, the Administrator may, in its sole discretion, provide
for the transferability of Stock Options under such terms and conditions as the
Administrator shall determine and set forth in the Agreement evidencing such
award. Notwithstanding the foregoing, unless permitted by the provisions of
Section 422 of the Code, no Stock Option shall be treated as an Incentive Stock
Option unless it is at all times subject to the nontransferability provisions of
Section 11.6 of the Plan.
ARTICLE 6

Stock Appreciation Rights
6.1    Grant of Rights. Stock Appreciation Rights may be granted either alone
(“Free Standing Rights”) or in conjunction with all or part of any Stock Option
granted under the Plan (“Related Rights”) either at or after the time of the
grant of such Stock Option. Subject to the provisions of Section 409A of the
Code, in the case of a Non-Qualified Stock Option, Related Rights may be granted
either at or after the time of the grant of such Stock Option. In the case of an
Incentive Stock Option, Related Rights may be granted only at the time of the
grant of the Incentive Stock Option.
6.2    Termination of Rights. A Related Right or applicable portion thereof
granted in conjunction with a Stock Option shall terminate and no longer be
exercisable upon the termination or exercise of the related Stock Option, except
that, unless otherwise provided by the Administrator at the time of grant, a
Related Right granted with respect to less than the full number of shares
covered by a related Stock Option shall only be reduced if and to the extent
that the number of shares covered by the exercise or termination of the related
Stock Option exceeds the number of shares not covered by the Related Right.
6.3    Exercise of Rights.
(a)    Upon the exercise of a Free Standing Right, the Participant shall be
entitled to receive up to, but not more than, an amount in cash or that number
of shares of Stock (or any combination of cash and Stock) equal in value to the
excess of the Fair Market Value as of the date of exercise over the price
per share specified in the Free Standing Right (which price shall be no less
than 100% of the Fair Market Value on the date of grant) multiplied by the
number of shares of Stock in respect of which the Free Standing Right is being
exercised, with the Administrator having the right to determine the form of
payment.


8

--------------------------------------------------------------------------------




(b)    A Related Right may be exercised by a Participant by surrendering the
applicable portion of the related Stock Option. Upon such exercise and
surrender, the Participant shall be entitled to receive up to, but not more
than, an amount in cash or that number of shares of Stock (or any combination of
cash and Stock) equal in value to the excess of the Fair Market Value as of the
date of exercise over the exercise price specified in the related Stock Option
multiplied by the number of shares of Stock in respect of which the Related
Right is being exercised, with the Administrator having the right to determine
the form of payment. Stock Options which have been so surrendered, in whole or
in part, shall no longer be exercisable to the extent the Related Rights have
been so exercised.
6.4    Terms and Conditions of Stock Appreciation Rights. Stock Appreciation
Rights shall be subject to such terms and conditions, not inconsistent with the
provisions of the Plan, as shall be determined from time-to-time by the
Administrator; provided, however, that no Stock Appreciation Right shall be
exercisable more than ten (10) years after the date such Stock Appreciation
Right is granted.
6.5    Termination of Employment or Service. In the event of the termination of
employment or service of a Participant who has been granted one or more Free
Standing Rights, such rights shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Administrator
at or after grant.
ARTICLE 7

Restricted Stock, Deferred Stock, Performance Shares, LTIP Units and Other
Incentive Awards
7.1    General. Restricted Stock, Deferred Stock, Performance Share or LTIP Unit
awards may be issued either alone or in addition to other awards granted under
the Plan. Without limiting the foregoing, the Administrator is authorized to
grant LTIP Units to a Participant in such amounts and subject to such terms and
conditions as may be selected by the Administrator; provided, however, that LTIP
Units may only be issued to a Participant for the performance of services to or
for the benefit of the Partnership (a) in the Participant’s capacity as a
partner of the Partnership, (b) in anticipation of the Participant becoming a
partner of the Partnership, or (c) as otherwise determined by the Administrator,
provided that the LTIP Units are intended to constitute “profits interests”
within the meaning of the Code, including, to the extent applicable, Revenue
Procedure 93-27, 1993-2 C.B. 343 and Revenue Procedure 2001-43, 2001-2 C.B. 191.
LTIP Units shall be subject to the terms and conditions of the Partnership
Agreement and such other restrictions, including restrictions on transferability
(including by redemption or conversion), as the Administrator may impose. To the
extent permitted by applicable law, in the discretion of the Administrator,
loans may be made to Participants in connection with the purchase of Restricted
Stock under substantially the same terms and conditions as provided in
Section 5.4 with respect to the exercise of Stock Options.
7.2    Award Agreements. The prospective recipient of a Restricted Stock,
Deferred Stock, Performance Share or LTIP Unit award shall not have any rights
with respect to such award, unless and until such recipient has executed an
agreement evidencing the award and delivered a fully executed copy thereof to
the Company, within such period as the Administrator may specify after the award
date.
7.3    Book Entry. The Company may, in lieu of delivering to any Participant
certificates evidencing Shares issued in connection with any Award, record the
issuance of Shares in the books of the Company (or, as applicable, its transfer
agent or stock plan administrator).
7.4    Other Incentive Awards. The Administrator is authorized to grant Other
Incentive Awards to a Participant, which Awards may cover shares of Stock or the
right to purchase shares of Stock or have a value derived from the value of, or
an exercise or conversion privilege at a price related to, or that are otherwise
payable in or based on, shares of Stock, shareholder value or shareholder
return, in each case, on a specified date or dates or over any period or periods
determined by the Administrator.


9

--------------------------------------------------------------------------------




7.5    Restrictions and Conditions. The Restricted Stock, Deferred Stock,
Performance Share and LTIP Unit awards granted pursuant to this Article 7 shall
be subject to the following restrictions and conditions as determined by the
Committee:
(a)    Restrictions on Transfer. Subject to the provisions of the Plan and the
Restricted Stock Award Agreement, Deferred Stock Award Agreement, Performance
Share Award Agreement, LTIP Unit award agreement or other award agreement, as
appropriate, governing such award, during such period as may be set by the
Administrator commencing on the grant date (the “Restricted Period”), the
Participant shall not be permitted to sell, transfer, pledge or assign shares of
Restricted Stock, Performance Shares, Deferred Stock or LTIP Units awarded under
the Plan; provided that the Administrator may, in its sole discretion, provide
for the lapse of such restrictions in installments and may accelerate or waive
such restrictions in whole or in part based on such factors and such
circumstances as the Administrator may determine, in its sole discretion,
including, but not limited to, the attainment of certain performance related
goals, the Participant’s termination of employment or service, death or
Disability or the occurrence of a “Change of Control” as defined in the
agreement evidencing such award.
(b)    Termination of Employment or Service. The rights of holders of Restricted
Stock, Deferred Stock, Performance Share and LTIP Unit awards upon termination
of employment or service for any reason during the Restricted Period shall be
set forth in the award agreement, as appropriate, governing such awards.
ARTICLE 8

Cash-Based Awards
8.1    The Administrator is authorized to grant Cash-Based Awards to a
Participant and to determine whether such Cash-Based Awards shall be
Performance-Based Compensation per Article 10 of this Plan. The value of
Cash-Based Awards may be linked to any one or more of the Performance Criteria
or other specific criteria determined by the Administrator, in each case on a
specified date or dates or over any period or periods determined by the
Administrator.
8.2    Without limiting Section 8.1 hereof, the Administrator may grant
Cash-Based Awards to a Participant in the form of a cash bonus payable upon the
attainment of objective Performance Goals, or such other criteria, whether or
not objective, which are established by the Administrator, in each case on a
specified date or dates or over any period or periods determined by the
Administrator. Any such bonuses paid to a Participant which are intended to be
Performance-Based Compensation shall be based upon objectively determinable
bonus formulas established in accordance with the provisions of Article 10
hereof.
ARTICLE 9

Amendment and Termination; No Repricing; Section 409A; Minimum Vesting
9.1    Amendment of the Plan. The Board may amend, alter or discontinue the
Plan, but no amendment, alteration, or discontinuation shall be made that would
impair the rights of a Participant under any award theretofore granted without
such Participant’s consent. No such action of the Board, unless taken with the
approval of the stockholders of the Company, may increase the maximum number of
shares that may be sold or issued under the Plan or alter the class of Employees
eligible to participate in the Plan. With respect to any other amendments of the
Plan, the Board may in its discretion determine that such amendments shall only
become effective upon approval by the stockholders of the Company, if the Board
determines that such stockholder approval may be advisable, such as for the
purpose of obtaining or retaining any statutory or regulatory benefits under
federal or state securities law, federal or state tax law or any other laws or
for the purposes of satisfying applicable stock exchange listing requirements.
9.2    Amendment of Awards; No Repricing. The Administrator may amend the terms
of any Award theretofore granted, prospectively or retroactively, but no such
amendment shall impair the rights of any holder without his or her consent.


10

--------------------------------------------------------------------------------




Notwithstanding the foregoing or any other provision of the Plan, the
Administrator may not, without prior approval of the Company’s stockholders,
seek to effect any repricing of any previously granted, “underwater” Stock
Option or Stock Appreciation Right by: (i) amending or modifying the terms of
the Stock Option or Stock Appreciation Right to lower the exercise price; (ii)
canceling the underwater Stock Option or Stock Appreciation Right and granting
either replacement Stock Options or Stock Appreciation Rights having a lower
exercise price; or other Awards or cash in exchange; or (iii) repurchasing the
underwater Stock Options or Stock Appreciation Rights. For purposes of this
Section 9.2, a Stock Option or Stock Appreciation Right will be deemed to be
“underwater” at any time when the Fair Market Value of the Stock is less than
the exercise price of the Stock Option or Stock Appreciation Right.
9.3    Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, then the
Plan and any agreement covering such Award shall be interpreted in accordance
with Section 409A of the Code. In the event that, following the Effective Date,
the Administrator determines that any Award may be subject to Section 409A of
the Code, the Administrator may adopt such amendments to the Plan and any Award
agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Administrator determines are necessary or appropriate to avoid the imposition of
taxes on the Award under Section 409A of the Code, either through compliance
with the requirements of Section 409A of the Code or with an available exemption
therefrom.
9.4    Minimum Vesting. No Award shall vest prior to the first anniversary of
its date of grant; provided, however, that, notwithstanding the foregoing,
Awards that result in the issuance of an aggregate of up to 5% of the shares of
Stock available pursuant to Section 3.1 may be granted under the Plan without
regard to such minimum vesting provision.
ARTICLE 10

Provisions Applicable to Awards Intended to Qualify as Performance-Based
Compensation
10.1    Purpose. The Committee, in its sole discretion, may determine whether
any Award is intended to qualify as Performance-Based Compensation. If the
Committee, in its sole discretion, decides to grant an Award to an Participant
that is intended to qualify as Performance-Based Compensation, then the
provisions of this Article 10 shall control over any contrary provision
contained in the Plan. The Administrator may in its sole discretion grant Awards
to Participants that are based on Performance Criteria or Performance Goals but
that do not satisfy the requirements of this Article 10 and that are not
intended to qualify as Performance-Based Compensation. Unless otherwise
specified by the Committee at the time of grant, the Performance Criteria with
respect to an Award intended to be Performance-Based Compensation payable to a
Covered Employee shall be determined on the basis of Applicable Accounting
Standards.
10.2    Applicability. The grant of an Award to a Participant for a particular
Performance Period shall not require the grant of an Award to such Participant
in any subsequent Performance Period and the grant of an Award to any one
Participant shall not require the grant of an Award to any other Participant in
such period or in any other period.
10.3    Procedures with Respect to Performance-Based Awards. To the extent
necessary to comply with the requirements of Section 162(m)(4)(C) of the Code,
with respect to any Award which is intended to qualify as Performance-Based
Compensation, no later than ninety (90) days following the commencement of any
Performance Period or any designated fiscal period or period of service (or such
earlier time as may be required under Section 162(m) of the Code), the Committee
shall, in writing, (a) designate one or more Participants, (b) select the
Performance Criteria applicable to the Performance Period, (c) establish the
Performance Goals and amounts of such Awards, as applicable, which may be earned
for such Performance Period based on the Performance Goals, and (d) specify the
relationship between the Performance Criteria and the Performance Goals and the
amounts of such Awards, as applicable, to be earned by each Covered Employee for
such Performance Period. Following the completion of each Performance Period,
the Committee shall certify in writing whether and the extent to which the
applicable Performance Goals have been achieved for such Performance Period. In
determining the amount earned under such Awards, unless otherwise provided in an
applicable Program or Award Agreement, the


11

--------------------------------------------------------------------------------




Committee shall have the right to reduce or eliminate (but not to increase) the
amount payable at a given level of performance to take into account additional
factors that the Committee may deem relevant, including the assessment of
individual or corporate performance for the Performance Period.
10.4    Payment of Performance-Based Awards. Unless otherwise provided in the
applicable Program or Award Agreement (and only to the extent otherwise
permitted by Section 162(m)(4)(C) of the Code), the holder of an Award that is
intended to qualify as Performance-Based Compensation must be employed by the
Company or a Company Subsidiary throughout the applicable Performance Period.
Performance Awards shall be paid, unless otherwise determined by the Committee,
no later than 2 ½ months after the tax year in which the Performance Award
vests, consistent with the requirements of Section 409A of the Code. Unless
otherwise provided in the applicable Performance Goals, Program or Award
Agreement, a Participant shall be eligible to receive payment pursuant to such
Awards for a Performance Period only if and to the extent the Performance Goals
for such applicable Performance Period are achieved.
10.5    Additional Limitations. Notwithstanding any other provision of the Plan
and except as otherwise determined by the Administrator, any Award which is
granted to a Participant and is intended to qualify as Performance-Based
Compensation shall be subject to any additional limitations imposed under
Section 162(m) of the Code that are requirements for qualification as
Performance-Based Compensation, and the Plan, the Program and the Award
Agreement shall be deemed amended to the extent necessary to conform to such
requirements.
ARTICLE 11

Unfunded Status of Plan
The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.
ARTICLE 12

General Provisions
12.1    Representations. The Administrator may require each person purchasing
shares pursuant to a Stock Option to represent to and agree with the Company in
writing that such person is acquiring the shares without a view to distribution
thereof. The certificates or book entry for such shares may include any legend
which the Administrator deems appropriate to reflect any restrictions on
transfer.
12.2    Legends. All certificates or book entries for shares of Stock delivered
under the Plan shall be subject to such stock-transfer orders and other
restrictions as the Administrator may deem advisable under the rules,
regulations, and other requirements of the Securities Exchange Commission, any
stock exchange upon which the Stock is then listed, and any applicable Federal
or state securities law, and the Administrator may cause a legend or legends to
be placed on any such certificates or book entries to make appropriate reference
to such restrictions.
12.3    Other Plans; No Guarantee of Engagement. Nothing contained in the Plan
shall prevent the Board from adopting other or additional compensation
arrangements, subject to stockholder approval if such approval is required; and
such arrangements may be either generally applicable or applicable only in
specific cases. The adoption of the Plan shall not confer upon any director,
employee, consultant or advisor of the Company, any Company Subsidiary or any
Partnership or Partnership Subsidiary any right to continued employment with or
service as a director to the Company, any Company Subsidiary or any Partnership
or Partnership Subsidiary, as the case may be, nor shall it interfere in any way
with the right of the Company, any Company Subsidiary, the Partnership or any
Partnership Subsidiary to terminate the employment or service of any of its
directors, employees, consultants or advisors at any time.


12

--------------------------------------------------------------------------------




12.4    Withholding Requirements. Each Participant shall, no later than the date
as of which the value of an award first becomes includible in the gross income
of the Participant for Federal income tax purposes, pay to the Company, any
Company Subsidiary, the Partnership or any Partnership Subsidiary (as the case
may be), or make arrangements satisfactory to the Administrator regarding
payment of, any Federal, state, or local taxes of any kind required by law to be
withheld with respect to the award. The obligations of the Company under the
Plan shall be conditional on the making of such payments or arrangements, and
the Company, any Company Subsidiary, the Partnership or any Partnership
Subsidiary shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the Participant. With
the approval of the Administrator, a Participant may satisfy the foregoing
requirement by electing to have the Company withhold from delivery of shares of
Stock or by delivering already owned unrestricted shares of Common Stock, in
each case, having a value equal to the minimum amount of tax required to be
withheld. The number of shares of Stock which may be so withheld shall be
limited to the number of shares of Stock which have a Fair Market Value on the
date of withholding no greater than the amount required to satisfy minimum
statutory withholding rates for federal, state, local and foreign income tax and
payroll tax purposes. Fractional share amounts shall be settled in cash.
12.5    No Liability. No member of the Board or the Committee, or any director,
officer or employee of the Company, and Company Subsidiary, the Partnership or
any Partnership Subsidiary shall be liable, responsible or accountable in
damages or otherwise for any determination made or other action taken or any
failure to act by such person so long as such person is not determined to be
guilty by a final adjudication of willful misconduct with respect to such
determination, action or failure to act.
12.6    Indemnification. No member of the Board or the Administrator, nor any
officer or employee of the Company acting on behalf of the Board or the
Administrator, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Board or the Administrator and each and any officer or employee
of the Company acting on their behalf shall, to the extent permitted by law, be
fully indemnified and protected by the Company in respect of any such action,
determination or interpretation.
ARTICLE 13

Miscellaneous
13.1    Compliance With Laws.
(a)    The obligation of the Company to sell or deliver Stock with respect to
any award granted under the Plan shall be subject to all applicable laws, rules
and regulations, including all applicable Federal and state securities laws, and
the obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.
(b)    Each award is subject to the requirement that, if at any time the
Committee determines, in its absolute discretion, that the listing, registration
or qualification of Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or Federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an award or the issuance of
Stock, no such award shall be granted, payment made or Stock issued, in whole or
in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions not acceptable to the
Committee.
(c)    In the event that the disposition of Stock acquired pursuant to the Plan
is not covered by a then current registration statement under the Securities Act
of 1933, as amended (the “Securities Act”) and is not otherwise exempt from such
registration, such Stock shall be restricted against transfer to the extent
required by the Securities Act or regulations thereunder, and the Committee may
require a grantee receiving Stock pursuant to the Plan, as a condition precedent
to receipt of such Stock, to represent to the Company in writing that the Stock
acquired by such grantee is acquired for investment only and not with a view to
distribution. The obligation of the Company to make


13

--------------------------------------------------------------------------------




payment of awards in Stock, LTIP Units or otherwise shall be subject to all
applicable laws, rules, and regulations, and to such approvals by government
agencies as may be required. The Company shall be under no obligation to
register under the Securities Act, or any state securities act, any of the
shares of Stock or LTIP Units issued in connection with the Plan. The shares or
LTIP Units issued in connection with the Plan may in certain circumstances be
exempt from registration under the Securities Act, and the Company may restrict
the transfer of such shares or LTIP Units in such manner as it deems advisable
to ensure the availability of any such exemption.
13.2    No Rights to Awards; No Stockholder Rights. No Eligible Person shall
have any claim to be granted any award under the Plan, and there is no
obligation for uniformity of treatment of grantees. Except as provided
specifically herein, a grantee or a transferee of an award shall have no rights
as a stockholder with respect to any shares covered by the award until the
making of a book entry with respect thereto.
13.3    Ownership and Transfer Restrictions. Shares acquired through the
realization of awards granted under the Plan shall be subject to the
restrictions on ownership and transfer set forth in the Company’s Charter. The
Committee (or the Board, in the case of Non-Qualified Stock Options granted to
Independent Directors), in its sole and absolute discretion, may impose such
additional restrictions on the ownership and transferability of the shares
issuable pursuant to Plan awards as it deems appropriate. Any such restriction
shall be set forth in the respective award agreement and may be referred to on
the certificates or book entries evidencing such shares. The Committee may
require a Participant to give the Company prompt notice of any disposition of
shares of Stock acquired by exercise of an Incentive Stock Option within (i) two
(2) years from the date of granting such option to such Participant or (ii) one
(1) year after the transfer of such shares to such Participant. The Committee
may direct that the certificates or book entries evidencing shares acquired by
exercise of a Stock Option refer to such requirement to give prompt notice of
disposition.
13.4    Restrictions on Ownership. A Stock Option is not exercisable (and an
award may not otherwise be realized) if, in the sole and absolute discretion of
the Committee, the exercise of such Option or realization of such award would
likely result in any of the following:
(a)    the Participant’s ownership of Stock being in violation of the Stock
Ownership Limit set forth in the Company’s Charter;
(b)    income to the Company that could impair the Company’s status as a “real
estate investment trust,” within the meaning of Sections 856 through 860 of the
Code;
(c)    a transfer, at any one time, of more than one-tenth of one percent (0.1%)
(measured in value or in number of shares, whichever is more restrictive) of the
Company’s total Stock from the Company to the Partnership pursuant to Article
5.4(d); or
(d)    Notwithstanding any other provision of this Plan, a Participant shall
have no rights under this Plan to acquire Stock that would otherwise be
prohibited under the Company’s Charter.
13.5    Approval of Plan by Stockholders. The Plan remains subject to, and
contingent upon approval of the Company’s stockholders, which approval must
occur within twelve months of the date the Plan is approved by the Board.
13.6    Nontransferability. Awards shall not be transferable by a Participant
except by will or the laws of descent and distribution, pursuant to a qualified
domestic relations order as defined under the Code or Title I of the Employee
Retirement Income Security Act of 1974, as amended, or the rules thereunder, and
shall be exercisable during the lifetime of a Participant only by such
Participant or his guardian or legal representative. Notwithstanding anything to
the contrary herein, no awards granted hereunder shall be transferable for
consideration.


14

--------------------------------------------------------------------------------




13.7    Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Maryland without
giving effect to the conflict of laws principles thereof.
ARTICLE 14

Effective Date of Plan
The Plan, which was adopted by the Board on February 25, 2015, shall become
effective on April 28, 2015 (the “Effective Date”), the date the Company’s
stockholders formally approve the Plan.
ARTICLE 15

Term of Plan
No Awards other than Incentive Stock Options shall be granted pursuant to the
Plan on or after the tenth anniversary of the Effective Date, but awards
theretofore granted may extend beyond that date. No Incentive Stock Option may
be granted following the tenth anniversary of the date on which the Plan was
adopted by the Board, but Incentive Stock Options theretofore granted may extend
beyond that date.




15